Citation Nr: 1125145	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-45 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Saint Elizabeth Hospital on August 11, 2008.   





ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from November 1984 to December 1994.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Jackson, Mississippi.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.  

The appeal is REMANDED to the VAMC in Jackson, Mississippi.  VA will notify the appellant if further action is required.


REMAND

The Veteran received private medical treatment at the emergency room of Saint Elizabeth Hospital on August 11, 2008.  He was transported to the hospital in a private vehicle.  It was confirmed that he had Humana PPO insurance.  He complained of chest pain.  The quality of his chest pain was noted to be "acute."  The severity was described as "moderate."  The onset was "abrupt."  He remained in the hospital for under two hours.  He was discharged as "stable."  He was diagnosed with chest pain of "unclear" etiology.  Cardiovascular testing to include an electrocardiogram (ECG) was negative for any heart disorder.  The total bill for private medical services was $1,055.81.  However, VA has not authorized payment or reimbursement for these private hospitalization expenses on August 11, 2008.  At the time of this private treatment, the Veteran was service-connected for chronic esophago-gastritis and duodenitis at 30 percent; a right ankle strain at 20 percent; a left ankle strain at 10 percent; left ear hearing loss at 0 percent; and sinusitis with allergic rhinitis at 0 percent.   

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 17.52(a) (2010).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here. 

However, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not.   

In the present case, the VAMC in its initial May 2010 decision and its subsequent September 2010 Statement of the Case (SOC) determined that the Veteran was hospitalized for a nonservice-connected disability on August 11, 2008.  Thus, according to the VAMC, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  In this regard, 38 U.S.C.A. § 1728(a), which addresses situations of unauthorized treatment for a service-connected condition, was deemed not to be applicable here. 

However, under 38 U.S.C.A. § 1725, payment or reimbursement for treatment for nonservice-connected conditions can be made under the Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2010).  This Act provides that VA will be the payer of last resort for Veterans who usually get their care at a VA medical center.  The Act has several requirements including that the Veteran have no entitlement to care or services under a health-plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 17.1002(g) (2010).  Specifically, under the implementing regulation, the requirement states that the Veteran have no coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  See 38 C.F.R. § 17.1002(g).  In summary, VA law and regulations specifically exclude payment under the Millennium Act for a nonservice-connected condition if the Veteran has health insurance.  

The VAMC determined that that the Veteran did not satisfy the requisite criterion regarding a health-plan contract.  Specifically, the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  The Veteran has stated, and the record confirms, that he had Humana PPO health insurance at the time of August 11, 2008 treatment.  Since the Veteran did not meet one of the criteria for payment or reimbursement under section 1725 (i.e., lack of other insurance coverage under 38 C.F.R. § 17.1002(g)), all of which must be met to warrant reimbursement, the VAMC denied the claim and did not analyze whether or not the additional section 1725 requirements were met with regard to emergency treatment, whether a VA facility was feasibly available, etc.  See 38 C.F.R. § 17.1002.  

The Veteran contends that his private hospitalization at Saint Elizabeth's Hospital on August 11, 2008 was actually for his service-connected chronic esophago-gastritis and duodenitis (claimed as an ulcer).  He says his service-connected stomach condition caused acid reflux up into his esophagus, causing irritation, chest pain, and a feeling like a heart attack.  He says similar instances have occurred in the past when he mistakenly believed he was having a heart attack during his military service in the early 1990s and also post-service in 1999.  See October 2010 VA Form 9.  He has submitted copies of service treatment records (STRs) and a post-service hospitalization in September 1999 for chest pain that was determined to be due to service-connected hiatal hernia and reflux, as opposed to a heart problem.  The Board emphasizes that if treatment was in fact rendered for symptoms of a service-connected stomach disability on August 11, 2008, the Veteran's enrollment in a health insurance plan does not prohibit the payment or reimbursement of unauthorized medical expenses in a private facility, assuming all other criteria are met.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120 et seq. (2010).

Before addressing the merits of the claim, the Board finds that additional development of the evidence is required.

First, a medical opinion is required from an appropriate VA physician concerning whether or not the August 11, 2008 hospitalization for chest pain at Saint Elizabeth Hospital was for symptoms of the Veteran's service-connected chronic esophago-gastritis and duodenitis.  The Veteran has submitted in-service and post-service medical evidence reflecting prior hospitalizations and treatment for chest pain, which was diagnosed as due to his service-connected stomach condition.  The physician must be provided with a copy of the claims folder, including the MAS / CHR file, so that he or she can properly address this question.  A clear rationale for the opinion must be provided by the appropriate VA physician.

Second, after securing this medical opinion, the VAMC should issue a Supplemental Statement of the Case (SSOC) adjudicating whether the Veteran was treated for a service-connected stomach condition on August 11, 2008, as opposed to a nonservice-connected condition.  Adequate reasons and bases should be provided.  38 U.S.C.A. §7105(d) (West 2002); 38 C.F.R. § 19.29 (2010).  The VAMC must explain its reasons and bases in more adequate detail as to whether the Veteran's chest pain symptoms were, at least in part, due to his service-connected stomach condition on August 11, 2008.  Based on this determination, the VAMC should specify which statute for unreimbursed medical expenses applies - 38 U.S.C.A. §§ 1725 or 1728.  If section 1728 applies for treatment of a service-connected condition, the VAMC should analyze whether or not the additional requirements were met with regard to emergency treatment, whether a VA facility was feasibly available, etc.  

Accordingly, the private medical expenses claim is REMANDED to the VAMC in Jackson, Mississippi, for the following development and consideration:


1. Request a medical opinion from an appropriate VA physician concerning the following:  Is it at least as likely as not (50 percent or more probable) that the August 11, 2008 hospitalization for chest pain at Saint Elizabeth Hospital was for symptoms of the Veteran's service-connected chronic esophago-gastritis and duodenitis?  The physician must be provided with a copy of the claims folder, including the MAS / CHR file, so that he or she can properly address this question.  A clear rationale for the opinion must be provided by the VA physician.  

In addressing this question, the VA physician should consider the Veteran's assertion that his service-connected stomach condition can cause acid reflux up into his esophagus, causing irritation, chest pain, and a feeling like a heart attack.  The Veteran says similar instances have occurred in the past when he mistakenly believed he was experiencing heart problems during his military service in the early 1990s and also post-service in 1999, when in fact he was experiencing stomach problems.  See October 2010 VA Form 9.  In rendering an opinion, please consider and address copies of service treatment records (STRs) and a similar post-service private hospitalization in September 1999 for chest pain that was determined to be due to service-connected hiatal hernia and reflux.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  Then readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, send him a SSOC.  In the SSOC, please provide reasons and bases as to whether the Veteran was treated on August 11, 2008 for a service-connected stomach disability.  Based on this determination, specify which statute for unreimbursed medical expenses applies - 38 U.S.C.A. §§ 1725 or 1728.  Please note that the Veteran's enrollment in a health insurance plan does not bar payment or reimbursement of unauthorized medical expenses in a private facility, if it is determined the Veteran was treated for a service-connected disability under section 1728.  If section 1728 applies for treatment of a service-connected condition, then address whether or not the additional requirements were met with regard to emergency treatment, whether a VA facility was feasibly available, etc.  An appropriate period of time should be allowed for response from the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

